IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                December 10, 2008
                                No. 08-40475
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

JOSE MORIS MERCADO-PALACIOS

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:07-CR-667-1


Before DAVIS, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
      Jose Moris Mercado-Palacios (Mercado) pleaded guilty to one count of
being unlawfully found in the United States after having previously been
deported or removed, in violation of 8 U.S.C. § 1326. He was sentenced to 57
months in prison.
      Mercado appeals his conviction for the limited purpose of correcting the
judgment under FED. R. CRIM. P. 36, arguing that the judgment should reflect
that he was convicted of “being found in” the United States and not of “[i]llegal

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                    No. 08-40475

[r]e-[e]ntry,” as listed in the judgment. He argues that “being found in” the
United States and “illegal reentry” are distinct offenses.
      Rule 36 authorizes this court to correct only clerical errors, which exist
when “‘the court intended one thing but by merely clerical mistake or oversight
did another.’” United States v. Steen, 55 F.3d 1022, 1025-26 n.3 (5th Cir. 1995)
(quoting Dura-Wood Treating Co. v. Century Forest Indus., Inc., 694 F.2d 112,
114 (5th Cir. 1982)). In the district court’s judgment, the “Nature of Offense”
description, “[i]llegal [r]e-[e]ntry,” so closely tracks the § 1326 title, “[r]eentry of
removed aliens,” that it bears no indicia of the district court having made a
mistake or oversight. Rather, it appears that the district court intended the
“Nature of Offense” to refer generally to the title of § 1326.
      Such a method of reference to § 1326 is not uncommon. In fact, this court
has often used the term “illegal reentry” in reference to violations of § 1326
generally. See, e.g., United States v. Gunera, 479 F.3d 373, 376 (5th Cir. 2007).
It appears that the district court’s judgment uses the term “[i]llegal [r]e-[e]ntry”
intentionally in reference to § 1326 generally; therefore, there is no clerical error.
Accordingly, the judgment of the district court is AFFIRMED.




                                           2